OPINION OF THE COURT
Order affirmed, with costs (Matter of State Div. of Human Rights v Averill Park Cent. School Dist., 46 NY2d 950). Chapter 594 of the Laws of 1979, amending subdivision 21 of section 292 of the Executive Law, was effective July 10, 1979. There is no basis for any contention, nor does the State Division contend, that the amendment should be applied retroactively to the present proceeding.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli and Jones. Judge Wachtler dissents and votes to reverse in the following opinion in which Judge Meyer concurs. Judge Fuchsberg dissents and votes to reverse in a separate dissenting opinion.